Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 August 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          
            Dear & hond Sir.
            Nantes Augt. 19. 1783.
          
          The Situation of the american Merchants in France is not the Effect of the ill Conduct
            of any one but a general Consequence of the Peace, and I believe there is no Exception.
            Mr Grubb is one of us, and with a full
            Intention as well as Capacity to pay all, intends to apply for Letters of Surseance to
            prevent any little Creditor arresting his Property as it may arrive, to the prejudice of
            the others. In case any Reference should be made to you as to Mr Grubbs Character, I
            have pleasure in assuring you I think him an honest honourable Man, & I believe his
            Representations perfectly true.
          Mr Harrison who will present you this,
            has been some time with Mr Grubb with a View to improve himself in Commercial Knowledge. I reccommend him to you as a very worthy
            discreet & Sensible young man.
          I am as ever most dutifully & affectionately Yours
          
            Jona Williams J
            His Excellency Dr Franklin.
          
         
          Notation: Jona. Williams 19 Augt.
            1783.
        